UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6451



LARRY L. WILLIAMS,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-99-11)


Submitted:   August 26, 2005            Decided:   September 15, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry L. Williams, Appellant Pro Se. Robert H. McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Larry L. Williams seeks to appeal the district court’s

order denying relief on his motion filed pursuant to Fed. R. Civ.

P. 60(b), seeking reconsideration of the denial of his 28 U.S.C.

§ 2255 (2000) motion.      To appeal an order denying a Rule 60(b)

motion in a habeas action, Williams must establish entitlement to

a certificate of appealability.       See Reid v. Angelone, 369 F.3d

363, 368 (4th Cir. 2004).

            A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”              28

U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard by

demonstrating    that   reasonable    jurists      would   find    that   his

constitutional    claims   are   debatable   and   that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Williams has not made the requisite

showing.    Because Williams’s Rule 60(b) motion did not assert a

defect in the original collateral review process itself, but rather

reargued the merits of his § 2255 motion based on new case law,

reasonable jurists would not find debatable or wrong the district

court’s characterization of the Rule 60(b) motion as a successive

§ 2255 motion under our decision in United States v. Winestock, 340


                                  - 2 -
F.3d 200, 207 (4th Cir. 2003).      Accordingly, we deny a certificate

of appealability and dismiss the appeal.

            To the extent that Williams’s notice of appeal and

informal brief could be construed as a motion for authorization to

file a successive § 2255 motion, we deny such authorization.               See

Winestock, 340 F.3d at 208. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -